SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Osvaldo Solis appeals from the judgment of the United States District Court for the *408Southern District of New York (Mukasey, J.), dismissing his complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm for substantially the reasons stated in Judge Mukase/s opinion. Solis v. State of New York, et al., 02-CV-5653 (MBM) (S.D.N.Y. July 22, 2002).